      Case 1:17-cv-07599-RA-GWG Document 180 Filed 06/26/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/26/2020


 TURNER NETWORK SALES, INC.,

                              Plaintiff,
                                                                 No. 17-CV-7599 (RA)
                         v.
                                                                          ORDER
 DISH NETWORK L.L.C.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         As discussed at today’s conference and on consent of the parties, oral argument on Turner’s

Daubert motions is hereby adjourned sine die and this case is hereby stayed. No later than July 3,

2020, the parties shall submit a joint letter advising the Court whether the parties seek to have a

jury trial or bench trial (remote or otherwise) and proposing dates for such a trial.

         The Clerk of Court is respectfully directed to stay this case.

SO ORDERED.

Dated:      June 26, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
